      Case 6:20-cv-00018 Document 1 Filed on 03/19/20 in TXSD Page 1 of 5



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 VICTORIA DIVISION

ST. PAUL LUTHERAN CHURCH,                       §
      Plaintiff,                                §
                                                §
v.                                              §    CIVIL ACTION NO. 6-20-CV-00018
                                                §
PHILADELPHIA INDEMNITY                          §
INSURANCE COMPANY,                              §
     Defendant.                                 §

                                   NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Defendant Philadelphia Indemnity Insurance Company (“PIIC”) hereby petitions this

Court pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 for removal on the basis of diversity

jurisdiction to the United States District Court for the Southern District of Texas, Victoria

Division, of the action styled Cause No. 19-8-16012; St. Paul Lutheran Church v. Philadelphia

Indemnity Insurance Company; In the 24th Judicial District Court, Jackson County, Texas (the

“State Court Action”). In support thereof, Defendant would respectfully show the Court as follows:

                                               I.
                                             FACTS

       1.      This suit arises from a first-party insurance dispute involving a claim for damage

to a church in Edna, Texas as a result of Hurricane Harvey on or about August 26, 2017. Plaintiff

contends that PIIC breached the insurance contract by underpaying its claim for insurance benefits.

See Exhibit A at Plaintiff’s Original Petition with citation. Plaintiff filed suit against PIIC and

Haag Engineering Co. in the State Court Action on August 26, 2019, asserting causes of action

against PIIC for breach of contract and violation of Section 542 of the Texas Insurance Code. See

id. Plaintiff also brought a claim for negligence against Haag Engineering based on damage the

Haag engineer caused to the property during its inspection. See id.
      Case 6:20-cv-00018 Document 1 Filed on 03/19/20 in TXSD Page 2 of 5



          2.   On January 24, 2020, Haag Engineering filed a Motion to Sever the property

damage claims against Haag from the insurance coverage-related claims against PIIC. See Exhibit

A at Haag Engineering Co.’s Motion to Sever. On February 18, 2020, the Court granted the Motion

to Sever and severed Plaintiff’s claims against Haag Engineering into a separate cause number.

See Exhibit B at Order Granting Cross-Defendant Haag Engineer Co.’s Motion to Sever.

                                           II.
                                PROCEDURAL REQUIREMENTS

          3.   Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of the Notice of

Removal will be given to all parties promptly after filing of the Notice.

          4.   Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of the Notice of Removal

will be filed with the District Clerk of Jackson County, Texas, promptly after the filing of the

Notice.

          5.   Pursuant to this Court’s Local Rule 81, attached hereto and incorporated herein are

the following exhibits:

               Exhibit A ................................A true and correct copy of all pleadings, process, and
                                                         orders served in this action

               Exhibit B ................................All orders signed by the Judge in the State Court
                                                         Action

               Exhibit C ................................The docket sheet

               Exhibit D ................................An index of matters being filed

               Exhibit E ................................A list of all counsel of record




Notice of Removal                                                                                 Page 2 of 5
      Case 6:20-cv-00018 Document 1 Filed on 03/19/20 in TXSD Page 3 of 5



                                          III.
                                 ARGUMENT AND ANALYSIS

A.     The removal is timely because it is filed within 30 days of an order from which it may
       be ascertained that the case is one which is or has become removable.

       6.      Pursuant to 28 U.S.C. § 1446, a case must be removed to federal court within 30

days of the service of summons upon the defendant. However, if the case as stated in the initial

pleading is not removable, “a notice of removal may be filed within thirty days after receipt by the

defendant, through service or otherwise, of a copy of an amended pleading, motion, order or other

paper from which it may first be ascertained that the case is one which is or has become

removable.” See 28 U.S.C. § 1441(b)(3).

       7.      Here, the Order granting the severance is the “paper from which it may first be

ascertained that the case is one which is or has become removable.” See 28 U.S.C. § 1441(b)(3).

The Order was signed on February 18, 2020, and this Notice was filed within 30 days of that date.

Accordingly, the removal is timely.

B.     The amount in controversy exceeds $75,000, exclusive of interest and costs, and
       complete diversity exists between the parties.

       8.      District courts have original jurisdiction over actions in which the amount in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and the matter is

between citizens of different states. See 28 U.S.C. § 1332(a).

       9.      Here, Plaintiff has alleged that it is seeking “monetary relief over $200,000 but not

more than $1,000,000.” See Exhibit A at Plaintiff’s Original Petition at ¶ 2. Plaintiff further claims

that its damages total $489,755.96. Id.at ¶ 16. Thus, the requirement that the amount in controversy

in this matter exceed $75,000, exclusive of interest and costs, is met by Plaintiff’s pleading.

       10.     Complete diversity exists between Plaintiff and PIIC. Plaintiff is nonprofit

domestic corporation incorporated in the State of Texas with its principal place of business in



Notice of Removal                                                                         Page 3 of 5
       Case 6:20-cv-00018 Document 1 Filed on 03/19/20 in TXSD Page 4 of 5



Edna, Texas. 28 U.S.C. § 1332(c)(1); Exhibit A at Plaintiff’s Original Petition at ¶ 4.1 PIIC is a

foreign insurance company incorporated in the State of Pennsylvania with its principal place of

business in Bala Cynwyd, Pennsylvania. 28 U.S.C. § 1332(c)(1); Exhibit A at Plaintiff’s Original

Petition at ¶ 5.

                                                   IV.
                                               CONCLUSION

        11.        This action is a civil action that may be removed to this Court pursuant to the

provisions of 28 U.S.C. §§ 1441(a) and 1332(a), in that it is between citizens of different states

and the amount in controversy exceeds $75,000, exclusive of interest and costs.

        WHEREFORE, PREMISES                    CONSIDERED,            Defendant      Philadelphia   Indemnity

Insurance Company respectfully requests that this action be removed from the 24th Judicial

District Court of Jackson County, Texas to the United States District Court for the Southern

District of Texas, Victoria Division. Defendant further prays for all such other and further relief to

which it has shown itself to be justly entitled.

                                                         Respectfully submitted,

                                                         /s/ Catherine L. Hanna
                                                         Catherine L. Hanna
                                                         Attorney in Charge
                                                         Texas Bar No. 08918280
                                                         Southern District No. 13577
                                                         channa@hannaplaut.com
                                                         HANNA & PLAUT, LLP
                                                         211 E. Seventh Street, Suite 600
                                                         Austin, Texas 78701
                                                         Tel: (512) 472-7700
                                                         Fax: (512) 472-0205




1
    This information was also confirmed via the Texas Secretary of State’s Business Filings.



Notice of Removal                                                                                   Page 4 of 5
      Case 6:20-cv-00018 Document 1 Filed on 03/19/20 in TXSD Page 5 of 5



                                                 Of Counsel:

                                                 Lauren L. Burgess
                                                 Texas Bar No. 24082751
                                                 Southern District No. 2110127
                                                 lburgess@hannaplaut.com
                                                 HANNA & PLAUT, LLP
                                                 211 E. Seventh Street, Suite 600
                                                 Austin, Texas 78701
                                                 Tel: (512) 472-7700
                                                 Fax: (512) 472-0205

                                                 ATTORNEYS FOR DEFENDANT

                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing instrument has been served
electronically and/or via facsimile on this 19th day of March, 2020, to the following counsel of
record:

       F. Black Dietzmann
       Rick Gonzalez
       Law Office of F. Blake Dietzmann
       2317 N. Main
       San Antonio, Texas 78212

                                                 /s/ Catherine L. Hanna
                                                 Catherine L. Hanna




Notice of Removal                                                                       Page 5 of 5
